     MICHAEL L. BECKER, ESQ.
1    Nevada Bar No. 8765
     MICHAEL V. CASTILLO, ESQ.
2
     Nevada Bar No. 11531
3    LAS VEGAS DEFENSE GROUP, LLC
     2970 W. Sahara Avenue
4    Las Vegas, NV 89102
     (702) 331-2725- Telephone
5    Attorneys for Defendant

6                                UNITED STATES DISTRICT COURT
                                  DISTRICT COURT OF NEVADA
7

8
     UNITED STATES OF AMERICA,           )
9
                                         )
                       Plaintiff,        )               CASE NO. 2:17CR00048
10                                       )
           vs.                           )
11                                       )               STIPULATION TO CONTINUE
                                         )               SENTENCING HEARING
12   TIFANY TORRES                       )
                                         )
13                                       )
                       Defendant.        )
14
     ____________________________________)
15

16          Defendant, Tifany Torres, by and through her attorneys of record, MICHAEL V.

17   CASTILLO, ESQ., and the United States of America, by and through United States Attorney

18   Dayle Elieson, and Assistant United States Attorney Dan Cowhig, stipulate and request that the

19   Court continue her sentencing hearing, currently scheduled January 22, 2019 at 9:00 a.m. be
20
     continued for One (1) month or at a date convenient for the Court. Defense is requesting for
21
     additional time to present mitigation evidence and finalize the sentencing memorandum. The
22
     defendant’s plea agreement includes cooperation provisions. Moreover, the Defendant will need
23
     additional time to make travel arrangements. The instant case is related to USA v. Daniel Boyar et
24
     al., 2:17-cr-21-JCM-GQF.
25




                                                     1
            Accordingly, in the view of the Government and the Defendant, this case is not ripe for
1
     sentencing. Defendant Torres is not in custody, and specifically requests this continuance.
2

3    Defendant Torres is in compliance with her release conditions. Defendant Torres waives any right

4    she may have to a speedy sentencing in this matter.

5           WHEREFORE, the parties stipulate and request that the Court continue defendant Torres’s

6    sentencing hearing, currently scheduled for January 22, 2019 at 9:00 a.m. be continued for One
7    (1) month or to a date convenient for the Court.
8
            RESPECTFULLY SUBMITTED this 17th day of January, 2019.
9

10                                                             /s/ Daniel J. Cowhig, Esq.
                                                               Daniel J. Cowhig
11                                                             Assistant United States Attorney

12
                                                                /s/ Michael V. Castillo, Esq
13                                                              MICHAEL V. CASTILLO, ESQ.
                                                                Nevada Bar No. 11531
14
                                                                Attorney for Tifany Torres
15

16

17

18

19

20

21

22

23

24

25




                                                        2
1                                UNITED STATES DISTRICT COURT
                                  DISTRICT COURT OF NEVADA
2

3
     UNITED STATES OF AMERICA,           )
4                                        )
                       Plaintiff,        )               CASE NO. 2:17CR00048
5                                        )
           vs.                           )
6                                        )               ORDER CONTINUING SENTENCING
                                         )               HEARING
7    TIFANY TORRES,                      )
                                         )
8
                                         )
9
                       Defendant.        )
     ____________________________________)
10
             This matter comes before the Court on the parties Stipulation to Continue Sentencing.
11
     Based upon the stipulation of the parties, and good cause appearing therefore, the Court hereby
12
     finds that:
13
     1.      Defense is requesting for additional time to present mitigation evidence and complete the
14

15
     sentencing memorandum. In addition, the Defendant requires additional time to make travel

16   arrangements. Accordingly, in the view of the government and the defendant, this case is not ripe

17   for sentencing. Defendant Torres is not in custody and has no objection to a continuance of her

18   sentencing hearing, currently scheduled for January 22, 2019 at 9:00 a.m. be continued for one (1)

19   month or to a date convenient for the Court.
20
     2.      The Court hereby concludes that the ends of justice are best served by granting this
21
     continuance of defendant Torres’ sentencing.
22

23

24

25




                                                     3
1
                                            ORDER
2

3
           IT IS THEREFORE ORDERED, that the sentencing currently scheduled for Tuesday

4                                                        26th
     January 22, 2019 at 9:00 a.m., be continued to the __________         February
                                                                   day of _______________ at

5    _______
      9:00                       4A
             a.m., in Courtroom _______________.

6
                           18th day of January, 2019.
     IT IS SO ORDERED this ____
7

8

9
                                      _________________________________________
                                      UNITED STATES DISTRICT COURT JUDGE
10                                    KENT J. DAWSON

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                               4
